Filed 12/3/15 P. v. Juarez CA2/1
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


               IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                    SECOND APPELLATE DISTRICT

                                                  DIVISION ONE


THE PEOPLE,                                                         B260395

         Plaintiff and Respondent,                                  (Los Angeles County
                                                                    Super. Ct. No. BA379767)
         v.

FREDDY JUAREZ,

         Defendant and Appellant.



         APPEAL from a judgment of the Superior Court of Los Angeles County. Carol H.
Rehm, Judge. Affirmed.
         Sharon M. Jones, under appointment by the Court of Appeal, for Defendant and
Appellant.
         No appearance for Plaintiff and Respondent.
                                 _________________________________
       A jury convicted defendant Freddy Juarez of second degree murder and attempted
murder, with gang and firearm-discharge findings, for a gang-related shooting in East Los
Angeles in 2009. The trial court sentenced him to an aggregate term of 65 years to life in
prison. We affirmed defendant’s conviction upon his original appeal, but vacated his
sentence and remanded for resentencing in light of People v. Caballero (2012) 55 Cal. 4th
262 and Miller v. Alabama (2012) __U.S. __ [132 S. Ct. 2455]. (People v. Rosas and
Juarez (Oct. 28, 2013, B241364 [nonpub. opn.].) Upon remand, the trial court imposed
the same terms for each count, but made the term for the attempted murder conviction
concurrent, instead of consecutive, for an aggregate term of 40 years to life.
       Defendant filed a timely appeal. We appointed counsel to represent defendant on
appeal. After examination of the record, counsel filed an opening brief raising no issues
and asking this court to independently review the record. On October 23, 2015, we
advised defendant he had 30 days within which to personally submit any contentions or
issues he wished us to consider. To date, we have received no response.
       We have examined the entire record and are satisfied that defendant’s attorney has
fully complied with her responsibilities and that no arguable issues exist. (People v. Kelly
(2006) 40 Cal. 4th 106, 109–110; People v. Wende (1979) 25 Cal. 3d 436, 441.)
                                      DISPOSITION
       The judgment is affirmed.
       NOT TO BE PUBLISHED.


                                                  LUI, J.
We concur:


       ROTHSCHILD, P. J.


       JOHNSON, J.




                                             2